Name: 82/610/EEC: Council Decision of 28 July 1982 concerning the conclusion of the Agreement in the form of an exchange of letters concerning a second interim extension of the Protocol annexed to the Agreement between the Government of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-23

 Avis juridique important|31982D061082/610/EEC: Council Decision of 28 July 1982 concerning the conclusion of the Agreement in the form of an exchange of letters concerning a second interim extension of the Protocol annexed to the Agreement between the Government of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau Official Journal L 247 , 23/08/1982 P. 0033++++( 1 ) OJ NO L 226 , 29 . 8 . 1980 , P . 34 . COUNCIL DECISION OF 28 JULY 1982 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING A SECOND INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU ( 82/610/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU ( 1 ) , AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 17 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COMMUNITY AND GUINEA BISSAU HAVE BEGUN THE NEGOTIATIONS PROVIDED FOR IN THE SECOND PARAGRAPH OF ARTICLE 17 OF THE AGREEMENT IN ORDER TO DETERMINE THE AMENDMENTS OR ADDITIONS TO BE MADE TO THE ANNEXES OF THE PROTOCOL REFERRED TO IN ARTICLE 9 OF THAT AGREEMENT ; WHEREAS THE TWO PARTIES HAVE AGREED TO EXTEND THE SAID PROTOCOL FOR A NEW INTERIM PERIOD FROM 1 AUGUST TO 31 DECEMBER 1982 PENDING THE FINAL OUTCOME OF THE NEGOTIATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING A SECOND INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF GUINEA BISSAU AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF GUINEA BISSAU IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 28 JULY 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER